EXHIBIT 10.6

 

SEVERANCE COMPENSATION AGREEMENT

 

This Severance Compensation Agreement (the “Agreement”) by and between Casual
Male Corp., a Massachusetts corporation (the “Company”) with its principal place
of business at 555 Turnpike Street, Canton, Massachusetts and Joseph H. Cornely,
III of 157 Warren Ave., Boston, MA 02116 (the “Executive”) shall be effective as
of the date the Agreement is approved by the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”).

 

WHEREAS, the Company and certain of its affiliates filed voluntary petitions to
reorganize their businesses under Chapter 11 of the United States Bankruptcy
Code, as amended, on May 18, 2001, which cases have been administratively
consolidated under the heading “Casual Male Corp. et al.” and have been assigned
case numbers 01-41403(REG) through 01-41418(REG) (the “Chapter 11 Case”);

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stakeholders that certain key members of
management be provided with the appropriate incentives to cause them to remain
employed by the Company pending the Company’s reorganization;

 

WHEREAS, the Official Committee of Unsecured Creditors of the Company has
consented to the Company entering into this Agreement;

 

NOW THEREFORE, in consideration of the agreements contained herein including the
undertakings of the parties hereto, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, it is covenanted and agreed
as follows:

 

1. Severance Compensation upon Termination of Employment.

 

In the event that the Executive’s employment with the Company or any of its
affiliates is terminated for one of the reasons described below, the Company
shall pay to the Executive the corresponding cash severance payment (the
“Severance Payment”):

 

  (a)

Termination Without Cause or For Good Reason. In the event the Executive’s
employment with the Company is terminated (x) by the Company without Cause or
(y) by the Company or by the Executive for “good reason” (as defined in Section
1(d) below), the Severance Payment shall be the Executive’s Annual Base Salary
for a period of 14 months and shall be payable to the Executive in accordance
with the Company’s regular pay intervals for its senior executives beginning
immediately following the Executive’s Termination Date. The Severance Payments
made pursuant to this Section 1(a) shall be offset by any salary, earned income,
deferred income or other compensation earned by the Executive from other



--------------------------------------------------------------------------------

 

employment during the Severance Period, it being understood that the Executive
shall use reasonable efforts to find new employment suitable to, and consistent
with, his or her training and experience during such 14 month period.

 

  (b) Change of Control. In the event that the Executive’s employment with the
Company is terminated by the Company or any successor thereto following or in
connection with a “change of control” as defined in Exhibit A hereto then, at
the election of the Executive, the Severance Payment shall be either: (x) a
payment equal to the Executive’s Annual Base Salary for a period of 14 months,
payable in accordance with the Company’s normal pay intervals for its senior
executives, offset by any salary, earned income, deferred income or other
compensation earned by the Executive from other employment during the Severance
Period (it being understood that the Executive shall use reasonable efforts to
find new employment suitable to, and consistent with, his or her training and
experience during such 14 month period) or (y) a payment equal to Executive’s
Annual Base Salary for a period of 8 months made to the Executive in a single
lump sum cash payment within ten (10) business days of the Termination Date,
which payment shall not by offset by salary, earned income, deferred income or
other income earned by the Executive from other Employment.

 

  (c) Liquidation of Company. In the event that the Executive’s employment with
the Company is terminated by the Company or its estate following or in
connection with the conversion of the Company’s Chapter 11 Case to a case under
Chapter 7 of the United States Bankruptcy Code or other liquidation of the
Company the Severance Payment shall be a payment equal to Executive’s Annual
Base Salary for a period of 8 months made to the Executive in a single lump sum
cash payment within ten (10) business days of the Termination Date, which
payment shall not by offset by salary, earned income, deferred income or other
income earned by the Executive from other Employment.

 

  (d) Certain Definitions. For purposes of this Agreement, the following words
and phrases shall have the following meanings:

 

  (i) “Annual Base Salary” shall mean the Executive’s base salary in effect on
the date of this Agreement, as such base salary may be increased from time to
time.

 

  (ii) “Termination Date” shall mean the date upon which the Executive formally
ceases all regular employment activities on behalf of the Company as recognized
by the records of the Company.

 

  (iii)

A termination for “good reason” shall be deemed to have

 

2



--------------------------------------------------------------------------------

 

occurred, and the Executive shall be entitled to the benefits set forth in this
Section 1, if the Executive voluntarily terminates his employment after the
occurrence of any of the following events: (x) the assignment to the Executive
of any duties inconsistent with the highest position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities
attained by the Executive during the period of his employment by the Company;
(y) a relocation of the Executive outside the metropolitan Boston area; or (z) a
decrease in the Executive’s compensation (including base salary, bonus or fringe
benefits).

 

  (iv) “Cause” shall mean (w) willful misconduct with regard to the Company
intended to have, and having, a material adverse affect on the Company, (x)
failure by the Employee to cure a material breach of this Agreement within 15
days after written notice thereof by the Company, (y) refusal to or failure to
attempt to follow the reasonable written legal direction of the Board of
Directors of the Company or the Chief Executive Officer of the Company or (z)
the commission by the Employee of an act constituting a felony.

 

2. Effective Date.

 

This Agreement shall become effective as of the date on which the Bankruptcy
Court grants its approval thereto.

 

3. Release of Liability.

 

Notwithstanding anything to the contrary herein, as a condition precedent to the
Company’s obligation to make the Severance Payment described in Section 1
hereof, Executive shall execute and deliver to the Company a release and waiver
of employment liabilities in substantially the form attached to this Agreement
as Exhibit B, provided, however, that the Company may modify such form from time
to time in order for such form to comply with the continually developing law of
employment release enforceability.

 

4. Confidential Information.

 

The Employee will never use for his own advantage or disclose any proprietary or
confidential information relating to the business operations or properties of
the Company, any affiliate thereof or any of their respective customers,
suppliers, landlords or licensees. On the Termination Date, the Executive will
surrender and deliver to the Company all documents and information of every kind
relating to or connected with the Company and its affiliates and their
respective businesses, customers, suppliers, landlords and licensees.

 

3



--------------------------------------------------------------------------------

5. Nonsolicitation of Employees.

 

(a) For a one (1) year period following the Termination Date, Executive will
not, in any manner, hire or engage, or assist any company or business
organization by which he is employed or which is directly or indirectly
controlled by him to hire or engage, any person who is or was employed by the
Company or one of its affiliates at any time during his employment with the
Company or during the period of one (1) year thereafter.

 

(b) For a one (1) year period following the Termination Date, Executive will
not, in any manner, solicit, recruit or induce, or assist any company or
business organization by which he is employed or which is directly or indirectly
controlled by him to solicit, recruit or induce, any person who is or was
employed by the Company or one of its affiliates (or is or was an agent,
representative, contractor, project consultant or consultant of the Company or
one of its affiliates) at any time during his employment with the Company, or
during the period of one (1) year thereafter, to leave his or her employment,
relationship or engagement with the Company.

 

6. Nonsolicitation of Customers.

 

(a) Executive agrees that, for a period of one (1) year following the
Termination Date he will not, in any manner, solicit for business (or assist any
company or business organization by which he is employed or which is directly or
indirectly controlled by him to solicit or do business) any customer or client
of the Company or any of its affiliates with whom Executive has had contact or
for whom Executive has performed services during his employment with the
Company.

 

(b) Executive agrees that, for a period of one (1) year following the
Termination Date, Executive will not, in any manner, solicit for business (or
assist any company or business organization by which he is employed or which is
directly or indirectly controlled by him to solicit or do business) any customer
or client of the Company made known to him by the Company during his employment
with the Company.

 

7. Company’s Sole Severance Obligation.

 

Executive acknowledges and agrees that the Severance Payment set forth in
Section 1 is in lieu of and shall preclude any and all other severance or
termination payments that would otherwise be made by Company to Executive as the
result of Company policy, state or federal laws or regulations or otherwise
(including, without limitation, claims under the Worker Adjustment and
Retraining Act) and that Company’s commitment to make said Severance Payment is
subject to and conditioned upon the prior execution by Executive of the release
and waiver described in Section 3 above.

 

4



--------------------------------------------------------------------------------

8. Nonguarantee of Employment.

 

Nothing contained in this Agreement shall be construed as a contract of
employment between the Company and the Executive, or as a right of the Executive
to continue in the employ of the Company, or as a limitation of the right of the
Company to discharge the Executive with or without cause.

 

9. Successors.

 

(a) This Agreement shall be binding upon the Company, its successors and
assigns, and in the event of a Change of Control of the Company or in the event
the Company shall be merged or consolidated or otherwise combined into one or
more other corporations or other entities, or substantially all of its assets
are sold or otherwise transferred to one or more other corporations or entities,
this Agreement shall be binding upon the corporation or entity resulting from
such merger or consolidation or to which such assets shall be sold or
transferred and shall be assignable by it by way of transfer of assets, merger,
consolidation or combination to the same extent as if it were the Company.
Except as provided above in this Section 8(a), this Agreement shall not be
assignable by the Company or its successors and assigns. The Company will
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
the Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

10. Assignment by Executive.

 

This Agreement shall not be assignable by the Executive and shall not be subject
to attachment, execution, pledge or hypothecation.

 

11. Notice.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and either delivered in hand or by
mail by United States registered or certified mail, return receipt requested,
postage prepaid, or by nationally recognized overnight courier, and shall be
deemed to have been duly given the sooner of when actually

 

5



--------------------------------------------------------------------------------

received or three (3) days following deposit (a) in the mail by United States
registered or certified mail, return receipt requested, postage prepaid or (b)
with a nationally recognized overnight courier, as follows:

 

If to the Company:

 

Casual Male Corp.

555 Turnpike Street

Canton, MA 02021

Attn:        Chief Executive Officer

 

Copy to:  General Counsel

 

If to the Executive:

 

Joseph H. Cornely, III

157 Warren Ave.

Boston, MA 02116

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

12. Modification.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company. No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such party
shall be deemed a waiver of any other provisions hereof or of any similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

 

13. Validity.

 

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

 

14. Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without giving effect to the conflicts of law principles thereof.
The parties hereby agree that Bankruptcy Court shall retain exclusive
jurisdiction to determine any disputes under this Agreement during the pendency
of the Chapter 11 Case (or any conversion of such case to a case under Chapter 7
of the United States Bankruptcy Court).

 

6



--------------------------------------------------------------------------------

15. Entire Agreement

 

This Agreement constitutes the entire understanding of the parties, and revokes
and supersedes all prior agreements between the parties (including, without
limitation, any employment agreements, severance agreements and change of
control agreements) and is intended as a final expression of their Agreement.
This Agreement shall take precedence over any other documents that may be in
conflict therewith.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Casual Male Corp.

By:

 

--------------------------------------------------------------------------------

   

        Alan I. Weinstein

   

        Chairman and

   

        Chief Executive Officer

EXECUTIVE:

--------------------------------------------------------------------------------

Joseph H. Cornely, III

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

“Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”) (other than the Company, any of its
Subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
Subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 30% or more of
either (A) the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Company’s Board of
Directors (“Voting Securities”) or (B) the then outstanding shares of Stock of
the Company (in either such case other than as a result of an acquisition of
securities directly from the Company); or

 

(ii) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Effective Date whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors shall, for purposes of this Plan, be
considered an Incumbent Director; or

 

(iii) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company or any Subsidiary where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 80% or more of the voting shares of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of Stock beneficially owned by any person to 30% or more of the
shares of Stock then outstanding or (y) the proportionate voting

 

8



--------------------------------------------------------------------------------

power represented by the Voting Securities beneficially owned by any person to
30% or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in clause (x) or
(y) of this sentence shall thereafter become the beneficial owner of any
additional shares of Stock or other Voting Securities (other than pursuant to a
stock split, stock dividend, or similar transaction), then a “Change of Control”
shall be deemed to have occurred for purposes of the foregoing clause (i).

 

9



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Release

 

In exchange for the amounts described in the Severance Compensation Agreement
dated as of                     , 2001 and other good and valuable
consideration, the receipt of which is hereby acknowledged, Executive and his
representatives, agents, estate, heirs, successors and assigns, without
limitation, hereby irrevocably and unconditionally release and forever discharge
the Company, its predecessors, successors, parents, subsidiaries, divisions,
affiliates, assigns, and its and their current and former officers, agents,
directors, supervisors, employees, representatives, successors and assigns, and
all persons acting by, through, under, or in concert with, any of them, from any
and all charges, complaints, claims, suits, contracts, causes of action, debts,
sums of money, controversies, agreements, promises, damages, and liabilities of
any kind or nature whatsoever, both at law and equity, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”)
arising from conduct occurring up to and through the date of this release,
including, without limitation, any claims incidental to or arising out of
Executive’s employment with the Company or the termination thereof. This release
is intended by the parties to be all encompassing and to act as a full and total
release of any claims, whether specifically enumerated herein or not, that
Executive has, may have or has had, that exist or ever have existed, on or prior
to the date of this Agreement, including, but not limited to, any claims based
upon any federal or state law or regulation dealing with either employment or
employment discrimination such as those laws or regulations concerning
discrimination on the basis of age, race, color, religion, creed, sex, sex
harassment, sexual orientation, national origin, ancestry, marital status,
handicap or physical disability, mental disability, medical condition or status
as a disabled or Vietnam-era veteran, veteran status or any military service or
application for military service; any contract, whether oral or written, express
or implied; any tort; or common law.

 

If applicable:

 

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967.

 

Since Executive is 40 years of age or older, Executive has been informed and
agrees that Executive:

 

(a) has or may have specific rights and/or claims under the Age Discrimination
in Employment Act (“ADEA”) of 1967;

 

(b) is, in consideration for the amounts and benefits described in the Severance
Compensation Agreement dated                     , 2001, specifically waiving
such rights and/or claims he might have against the Company, its predecessors,
successors, parents, subsidiaries, divisions, affiliates, assigns, and its and
their current and former officers, agents, directors, supervisors, employees,
representatives, successors and assigns, and all persons acting by, through,
under, or in concert with any of them, to the extent such rights and/or claims
arose prior to the date this release was executed;

 

10



--------------------------------------------------------------------------------

(c) understands that rights or claims under ADEA which may arise after the date
this release is executed are not waived by him;

 

(d) was advised when presented by the Company with the original draft of this
release that he had at least 21 days within which to consider this release; this
21-day review period will not be affected or extended by any revisions which
might be made to this release;

 

(e) has been advised to consider the terms of this release carefully and of his
right to consult with or seek advice from an attorney of his choice or any other
person of his choosing prior to executing this release and has not been subject
to any undue or improper influence interfering with the exercise of his free
will in deciding whether to execute this release;

 

(f) has carefully read and fully understands all of the provisions of this
release, and he knowingly and voluntarily agrees to all of the terms set forth
in this release; and

 

(g) after signing this release, Executive may revoke this release for a period
of seven (7) days following said execution. The release shall not become
effective or enforceable under this revocation period has expired.

 

11